DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the name of element 22 in figure 13 should be rewritten as “DATA LEARNING UNIT”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims (1, 3, 10, 13, 18) are objected to because of the following informalities:  
In claims (1, 3, 10, 13, 18), the limitation of “if” should be rewritten as “when” in order to preclude the claims from being indefinite.  For example, applicant fails to teach what happens if this condition is not met.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1-2, 5, 8-9, 11-12, 15) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al. (hereinafter Jeong)(US Publication 2020/0088463 A1)
Re claim 1, Jeong discloses a method for providing user-customized food information, the method comprising: classifying a user as one of at least one previously registered user if an input of the user is received (See fig. 5: 125; fig. 33; ¶s 180-183 where it teaches a user recognition module may recognize a user of the refrigerator; the user recognition module may acquire user ID and compare the acquired user ID information with pre-stored user ID information and identify the user.  The user ID information may be, for example, biometric information such as face; the user recognition module 125 may search the memory for user ID information corresponding to the input user ID information, and identify the user; when the user ID information is not found in the memory, identity that the user is a new and initiate procedures for registering the user; ¶ 337 where it teaches when a user is recognized through fingerprint recognition, voice recognition, face recognition, etc.); retrieving entry/exit history of food related to the classified user from among at least one previously stored food entry/exit history (See fig. 33; ¶ 157 where it teaches when the user inputs food to the refrigerator, information on the food may be directly input through the input interface.  The processor may capture a food newly input to the refrigerator, and associate the captured food image with the information input by the user and store in the memory 120; ¶s 307-308, 318 where it teaches the refrigerator may store profile information of the user in the memory.  The user profile information may include, 
Re claim 2, Jeong discloses registering the user, wherein the registering of the user comprises registering the user on the basis of a number of times a face of the user is classified. (See ¶s 180-183)
Re claim 5, Jeong discloses wherein the at least one previously stored food entry/exit history is separately generated for each of the at least one registered user. (See ¶s 265 and/or 307-309 and/or 316-319 and/or 336-343)

Re claim 8, Jeong discloses wherein the providing of the information on the preferred food comprises: outputting an internal position of the preferred food, stock of the preferred food, 
Re claim 9, Jeong discloses wherein the providing of the information on the preferred food comprises: providing ingestion nutrition information of the classified user on the basis of the entry/exit history of food related to the classified user. (See ¶s 329-334 and/or 336-343)

Claim 11 has been analyzed and rejected w/r to claim 1 above.
Claims (12, 15) have been analyzed and rejected w/r to claims (2, 5) above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (3-4, 6-7, 10, 13-14, 16-19) are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (hereinafter Jeong)(US Publication 2020/0088463 A1)
Re claim 3, Jeong discloses wherein the registering of the user comprises: capturing an image of the user to obtain a face image when the input of the user is received. (See ¶s 180-183)
But the reference of Jeong fails to explicitly teach inputting the face image to a previously learned face classification model to classify the face of the user; updating the number of times the face of the user is classified; and registering the classified user if the updated number of times of classification exceeds a predetermined threshold value. 

Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Jeong, in the manner as claimed, for the benefit of registering a new user. 
Re claim 4, Jeong discloses wherein the face classification model is learned using a predetermined number of images among a plurality of previously stored images of faces. (See ¶s 162, 181, 183, 247, 252, 264-266)

Re claim 6, Jeong discloses updating the at least one previously stored food entry/exit history. (See ¶s 148-149)
But the reference of Jeong fails to explicitly teach wherein the updating of the entry/exit history comprises: obtaining a difference image between an internal image before the door is closed and an internal image after the door is closed, when the door is closed; inputting the 
However, the reference of Jeong does suggest wherein the updating of the entry/exit history comprises: obtaining a difference image between an internal image before the door is closed and an internal image after the door is closed, when the door is closed (See ¶s 148-149 where it teaches when a current captured image is changed (for example, when it is determined that a new food is added) as compared with a previous in-fridge image, the food recognition may be performed; ¶s 308-309 where it teaches the processor may provide the food intake history information based on detecting of the user taking out food from the refrigerator; when the user is identified a door is open of the refrigerator is detected and food is identified through an image captured by the internal camera that a carrot in the storage room of the refrigerator is disappeared, identify that the user has eaten the carrot, and add the carrot to the food intake history information of the user; ¶ 362 where it teaches it is identified that a specific food has disappeared from a storage room based on an image captured by a camera disposed to capture the storage room, the refrigerator may add the specific food to food intake information of the user.); inputting the difference image to the previously learned food classification model to classify at least one food which is put in or taken out before the door is closed (See ¶s 238-240 where it teaches the learning part may provide a model trained to include a standard for identifying or distinguishing food in a captured image; the analysis may input an image captured by the internal camera to the trained model, and acquire a result data in which foods in the image are identified or distinguished; ¶ 264-266 where it teaches the server may include models (learning models) trained to perform food recognition.) and adding information related to entry or exit of the at least one classified food to the at least one previously stored food entry/exit history. (See ¶s 308-309 where it teaches the processor may provide the food intake history information based on detecting of the user taking out food from the refrigerator; when the user is identified a 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Jeong, in the manner as claimed, for the benefit of providing the food intake history information of the user on a display. (See ¶ 318)
Re claim 7, Jeong discloses learning the food classification model, wherein the learning of the food classification model comprises: selecting a predetermined number of images from among a plurality of previously stored food images; extracting feature information of food included in the selected number of images and internal feature information; and inputting the feature information of the food and the internal feature information to the food classification model to learn the food classification model. (See ¶s 148-155)

Re claim 10, Jeong fails to explicitly teach wherein the providing of the information on the preferred food comprises: notifying an external device in which an account of the user is registered about that the preferred food is taken out by another user, if a user recognized when the preferred food is taken out is different from the user related to the preferred food. 
However, the reference of Jeong does suggest wherein the providing of the information on the preferred food comprises: notifying an external device in which an account of the user is registered about that the preferred food is taken out by another user, if a user recognized when 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Jeong, in the manner as claimed, for the benefit of providing managing food in the refrigerator in a user-customized manner. (See ¶ 269)

Claims (16-17) have been analyzed and rejected w/r to claims (6-7) above.
Re claim 18, Jeong fails to explicitly teach a communication interface connected to a 5G wireless communication system providing a 5.sup.th generation (5G) service and connected to external device in which an account of the classified user is registered through the 5G wireless communication system, wherein if a user recognized when the preferred food is taken out is different from the user related to the preferred food, the processor informs the external device that the preferred food is taken out by another user through the communication interface. 

Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Jeong, in the manner as claimed, for the benefit of providing managing food in the refrigerator in a user-customized manner using a 5G network. (See ¶ 269)

However, the reference of Jeong does suggest Wherein the 5G service includes a massive machine-type communication (mMTC) service, and the processor informs the external device that the preferred food is taken out by the other user via an MTC physical uplink shared channel (MPUSCH) and/or an MTC physical uplink control chasnnel (MPUCCH) which are physical resources provided through the mMTC service, through the communication interface. (See fig. 1; fig. 4-6; ¶ 68 where it teaches a server 300 and the plurality of client devices 100 and 200 may communicate with each other via a network.  The network may include any one of a number of different types of network such as cellular network, wireless network, LAN, WAN, PAN, and the like.  It is known in the art the use of 5G networks and components.  See https://en.wikipedia.org/wiki/5G)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Jeong, in the manner as claimed, for the benefit of providing managing food in the refrigerator in a user-customized manner using a 5G network. (See ¶ 269)

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations of claim 20.)



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 26, 2021